266 F.2d 559
Matter of Carl ROTH, Bankrupt-Appellant,v.Alfred W. ROSENBERG, Trustee-Appellee.
No. 276, Docket 25415.
United States Court of Appeals Second Circuit.
Argued April 22, 1959.Decided May 7, 1959.

Louis S. Maritzer, New York City, for appellant.
Mathias Naphtali, New York City, for appellee.
Before LUMBARD and MOORE, Circuit Judges, and ANDERSON, District judge.
PER CURIAM.


1
We affirm Judge Byers' order of July 24, 1958, which refused to review Referee Duberstein's order of June 6, 1958, denying Carl Roth a discharge in bankruptcy because Roth 'knowingly and fraudulently made false oaths in relation to this bankruptcy proceeding' of Roth and his wife, individually and as co-partners.  It is conceded that Roth gave false answers (1) as to the repayment of loans as he neglected to state a repayment to the Chase Bank of $800 on March 11, 1957; and (2) in swearing that he had not transferred or disposed of any property other than in the ordinary course of business.  In fact fifteen days before swearing to these statements Roth sold his Ford car for $1,300 and repaid the Chase Bank $800.  Roth failed to account for the remaining $500.


2
Thus under 11 U.S.C.A. 32 sub. c(1) he was not entitled to a discharge because he had 'committed an offense punishable by imprisonment as provided under 152 of Title 18,' which section includes knowingly and fraudulently making a false oath in relation to a bankruptcy proceeding.  The record amply supports the findings and conclusions of the Referee and the order of the court.